MEMORANDUM **
Eliyahu Goldstein, a native and citizen of the United Kingdom, petitions for review of the Board of Immigration Appeals’ order summarily affirming an immigration judge’s (“U”) removal order. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for substantial evidence wheth*862er the government met its burden of showing Goldstein abandoned his lawful permanent residence in the United States. Singh v. Reno, 113 F.3d 1512, 1514 (9th Cir.1997). We deny the petition for review.
Substantial evidence supports the IJ’s determination that Goldstein abandoned his lawful permanent resident status, because the record does not compel the conclusion that he continually intended to return to the United States promptly. See id. (“[t]he relevant intent is not the intent to return ultimately, but the intent to return to the United States within a relatively short period”); see also Chavez-Ramirez v. INS, 792 F.2d 932, 937 (9th Cir. 1986) (alien’s trip abroad is temporary only if he has a “continuous, uninterrupted intention to return to the United States during the entirety of his visit”).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.